DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Remarks filed 12/1/2020.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues that Tamaki does not disclose “detect[ing] deterioration of the power supply circuit, based on the first duty ratio and the second duty ratio.”  See Remarks at Pages 11-12.  Examiner respectfully disagrees.  Paragraphs [0077]-[0078] of Tamaki are reproduced below in their entirety for convenience:
[0077] Here, in the case where the duty ratio of the switching operation of the power conversion circuit 120 may be changed, in a state in which power transmitted from the power transmission device 100 to the power receiving device 300 is maintained, a balance between the input voltage value and the input current value of the power conversion circuit 120 may be adjusted. That is, a malfunction such as overcurrent or overvoltage to the power conversion circuit 120 may be prevented and circuit parts may be prevented from being damaged. 

[0078] As described above, in the wireless power transmission system S2 according to the second embodiment, the power conversion circuit 120 is a switching circuit. The control circuit 240 sets the frequency of the alternating voltage (the driving frequency of the power conversion circuit 120) to the higher one of the frequency at which the output voltage value is largest (the frequency at which the voltage generated in the power receiving device 300 is highest) and the frequency at which the transmission efficiency is highest, and thereafter changes the duty ratio of the switching operation of the power conversion circuit 120 from the duty ratio obtained before the frequency of the alternating voltage (the driving frequency of the power conversion circuit 120) is set. In this case, stable power feeding may be maintained and the balance between the input voltage value and the input current value of the power conversion circuit 

Examiner submits that adjusting the “duty ratio[s]” to prevent “malfunction such as overcurrent or overvoltage” and “damage” to “circuit parts” reads on “detect[ing] deterioration of the power supply circuit, based on the first duty ratio and the second duty ratio” under the broadest reasonable interpretation of the claim language.  Applicant has not presented any further technical detail in the independent claims about how the claimed “deterioration” is being “detected” in the invention.  
   
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tamaki et al. (U.S. Publication No. 2014/0167523), hereinafter Tamaki.
Regarding claim 1, Tamaki discloses a power-supply apparatus (Figure 5) comprising:  a power supply circuit (Figure 5:  S2) to which an input voltage and an input current (Figure 5:  110, detected by 130, input to 240) are input, configured to include a switching element (Figure 5; Paragraph [0075]) to be controlled by a control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so as to generate an output voltage and an output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]);  a memory (Figure 5:  within 240; Paragraphs [0067] and [0070]:  “memory”; Paragraph [0074]:  “[t]he control circuit 240 calculates, similarly to as in the first embodiment, a transmission power value …”); and a processor (Figure 5:  within 240; Paragraphs [0067]:  “processing”) coupled to the memory and the processor configured to:  calculate a first duty ratio (Paragraph [0075]:  the “increased … duty ratio”) of the control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so that the output voltage (Figure 5:  output by 310 and detected by 320; Paragraph [0035]) approaches a target voltage (Paragraph [0075]:  “target power”); calculate a second duty ratio (Paragraph [0075]:  the “lower duty ratio”) of the control (Figure 5:  output of 240 to 120; Paragraph [0074]) for the switching element, based on the input voltage, the input current (Figure 5:  110, detected by 130, input to 240), the output voltage and the output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]); detect deterioration of the power supply circuit, based on the first duty ratio and the second duty ratio (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”, increasing duty ratio when the power “is below the target power”); generate the control signal of the first duty ratio when the power supply circuit has not deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  increasing duty ratio when the power “is below the target power”); and generate the control signal for stopping the power supply circuit when the power supply circuit has deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”).  
	Regarding claim 2, Tamaki discloses wherein the processor (Figure 5:  within 240; Paragraphs [0067]:  “processing”) is configured to:  determine a loss power by subtracting a product of the output voltage and the output current from a product of the input voltage and the input current (Paragraphs [0067], [0072]-[0078]), determine a loss resistance corresponding to the loss power by dividing the loss power by a square of the output current (Paragraphs [0067], [0072]-[0078]; EXAMINER NOTE:  determining the resistance value given values of current and power is well known in the art), and calculate the second duty ratio, based on the loss resistance and the input voltage, the output voltage, and the output current (Paragraphs [0067], [0072]-[0078]; EXAMINER NOTE:  using a combination of the output current and the loss resistance, which is determined from the output power and output current, is the equivalent of using the output power).  
	Regarding claim 3, Tamaki discloses wherein, when the output current is smaller than a current threshold, the loss resistance is set to a specific value (Paragraphs [0067], [0072]-[0078]).
	Regarding claim 4, Tamaki discloses wherein the processor is configured to:  determine a load resistance by dividing the output voltage by the output current, determine a sump of the load resistance and the loss resistance, determine a product of the sum and the output current, divide the product by the input voltage, and calculate the second duty ratio based on a result of dividing the product (Paragraphs [0067], [0072]-[0078]) (EXAMINER NOTE:  The claimed features amount to a calculation of the voltage gain of the circuit (Vo/Vi), and using the voltage gain to calculate the second duty ratio.  Tamaki discloses all of the parameters and functionality necessary for the processor to calculate voltage gain.  Therefore the claimed limitations are inherent in the disclosure of Tamaki.”)
	Regarding claim 5, Tamaki discloses wherein the second duty ratio is a product of the result of dividing the product and a turns ratio of a transformer in the power supply circuit (Figure 5; Paragraphs [0067], [0072]-[0078]).  

Regarding claim 18, Tamaki discloses a power-supply method (Figure 5) to control a power supply circuit (Figure 5:  S2) to which an input voltage and an input current (Figure 5:  110, detected by 130, input to 240) are input, configured to include a switching element (Figure 5; Paragraph [0075]) to be controlled by a control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so as to generate an output voltage and an output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]), the power-supply method comprising:  calculating a first duty ratio (Paragraph [0075]:  the “increased … duty ratio”) of the control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so that the output voltage (Figure 5:  output by 310 and detected by 320; Paragraph [0035]) approaches a target voltage (Paragraph [0075]:  “target power”); calculating a second duty ratio (Paragraph [0075]:  the “lower duty ratio”) of the control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) for the switching element, based on the input voltage, the input current (Figure 5:  110, detected by 130, input to 240), the output voltage and the output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]); detecting deterioration of the power supply circuit, based on the first duty ratio and the second duty ratio (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”, increasing duty ratio when the power “is below the target power”); generating the control signal of the first duty ratio when the power supply circuit has not deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  increasing duty ratio when the power “is below the target power”); and generating the control signal for stopping the power supply circuit when the power supply circuit has deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”), by a processor (Figure 5:  within 240; Paragraphs [0067], [0070], [0074]:  “processing”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Fujiwara (U.S. Publication No. 2015/0145574).
Regarding claim 6, Tamaki does not disclose wherein the processor is configured to generate the control signal for stopping the power supply circuit, when a ratio of the first duty ratio to the second duty ratio is larger than a stop threshold, and generate the control signal of the first duty ratio, when the ratio of the first duty ratio to the second duty ratio is smaller than or equal to the stop threshold.
	Fujiwara teaches wherein the processor (Figure 19:  10a, 10b, 20, 30b) is configured to generate the control signal for stopping the power supply circuit (Paragraph [0134]:  “end logic level”), when a ratio (Figure 19:  DUT1) of the first duty ratio (Figure 19:  “First Initial Duty Setting Signal”) to the second duty ratio (Figure 19:  “First Target Duty Setting Signal”) is larger than a stop threshold (Figure 19:  CNT2), and generate the control signal of the first duty ratio (Paragraph [0134]:  “initial logic level”), when the ratio (Figure 19:  DUT1) of the first duty ratio (Figure 19:  “First Initial Duty Setting Signal”) to the second duty ratio (Figure 19:  “First Target Duty Setting Signal”) is smaller than or equal to the stop threshold (Figure 19:  CNT2) (Figure 19; Paragraphs [0131]-[0140]; Claim 1).

	Regarding claim 7, Tamaki does not disclose wherein the processor is configured to generate a warning signal, when a ratio of the first duty ratio to the second duty ratio is larger than a warning threshold. 
Fujiwara teaches wherein the processor (Figure 19:  10a, 10b, 20, 30b) is configured to generate a warning signal (Figure 19:  CLR2), when a ratio (Figure 19:  DUT1) of the first duty ratio to the second duty ratio is larger than a warning threshold (Figure 19:  TRM) (Figure 19; Paragraphs [0131]-[0140]; Claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tamaki to incorporate the teaching of Fujiwara.  Doing so would provide a power supply combining known techniques in the art, thereby increasing efficiency while yielding predictable results. 
Regarding claim 16, Tamaki does not disclose wherein the processor is configured to generate the control signal for stopping the power supply circuit when a difference between the first duty ratio and the second duty ratio is larger than a stop threshold and generate the control signal of the first duty ratio when the difference between the first duty ratio and the second duty ratio is smaller than or equal to the stop threshold.
(Figure 19:  10a, 10b, 20, 30b) is configured to generate the control signal for stopping the power supply circuit (Paragraph [0134]:  “end logic level”) when a difference (Figure 19:  DUT1) between the first duty ratio (Figure 19:  “First Initial Duty Setting Signal”) and the second duty ratio (Figure 19:  “First Target Duty Setting Signal”) is larger than a stop threshold (Figure 19:  CNT2) and generate the control signal of the first duty ratio (Paragraph [0134]:  “initial logic level”) when the difference (Figure 19:  DUT1) between the first duty ratio (Figure 19:  “First Initial Duty Setting Signal”) and the second duty ratio (Figure 19:  “First Target Duty Setting Signal”) is smaller than or equal to the stop threshold (Figure 19:  CNT2) (Figure 19; Paragraphs [0131]-[0140]; Claim 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tamaki to incorporate the teaching of Fujiwara.  Doing so would provide a power supply combining known techniques in the art, thereby increasing efficiency while yielding predictable results. 
	Regarding claim 17, Tamaki does not disclose wherein, when the difference between the first duty ratio and the second duty ratio is larger than a warning threshold, processor is configured to generate a warning signal. 
Fujiwara teaches wherein, when the difference (Figure 19:  DUT1) between the first duty ratio and the second duty ratio is larger than a warning threshold (Figure 19:  CLR2), processor (Figure 19:  10a, 10b, 20, 30b) is configured to generate a warning signal (Figure 19:  CLR2) (Figure 19; Paragraphs [0131]-[0140]; Claim 1).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Birumachi (U.S. Publication No. 2003/0086718).
Regarding claim 19, Tamaki discloses a procedure (Figures 1-5) to control a power supply circuit (Figure 5:  S2) to which an input voltage and an input current (Figure 5:  110, detected by 130, input to 240) are input, configured to include a switching element (Figure 5; Paragraph [0075]) to be controlled by a control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so as to generate an output voltage and an output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]), the procedure comprising:  calculating a first duty ratio (Paragraph [0075]:  the “increased … duty ratio”) of the control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) so that the output voltage (Figure 5:  output by 310 and detected by 320; Paragraph [0035]) approaches a target voltage (Paragraph [0075]:  “target power”); calculating a second duty ratio (Paragraph [0075]:  the “lower duty ratio”) of the control signal (Figure 5:  output of 240 to 120; Paragraph [0074]) for the switching element, based on the input voltage, the input current (Figure 5:  110, detected by 130, input to 240), the output voltage and the output current (Figure 5:  output by 310 and detected by 320; Paragraph [0035]); detecting deterioration of the (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”, increasing duty ratio when the power “is below the target power”); generating the control signal of the first duty ratio when the power supply circuit has not deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  increasing duty ratio when the power “is below the target power”); and generating the control signal for stopping the power supply circuit when the power supply circuit has deteriorated (Figure 5:  240; Paragraphs [0072]-[0078]:  reducing duty ratio when the power “exceeds the target power”).
Tamaki does not disclose a computer-readable non-transitory recording medium storing a program that causes a computer to execute a claimed procedure. 
Birumachi teaches a computer-readable non-transitory recording medium storing a program that causes a computer to execute a procedure (Paragraphs [0042]-[0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tamaki to incorporate the teaching of Birumachi.  Doing so would provide a power supply control program being stored on a computer for use with a power supply, thereby combining known elements and teachings in the art according to known methods, and yielding predictable results.

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which a variation in the ratio of the first duty ratio to the second duty ratio with respect to the output current is within a threshold range, the processor is configured to generate the control signal for stopping the power supply circuit when the ratio of the first duty ratio to the second duty ratio is larger than a third stop threshold and generate the control signal of the first duty ratio when the ratio of the first duty ratio to the second duty ratio is smaller than or equal to the third stop threshold,
in combination with the additional elements of claim 8.

Regarding claim 9, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which a variation in the ratio of the first duty ratio to the second duty ratio with respect to the output current is within a threshold range, the processor is configured to generate a third warning signal when the ratio of the first duty ratio to the second duty ratio is larger than a third warning threshold,


Regarding claim 10, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which the gradient of the ratio of the first duty ratio to the second duty ratio with respect to the output current is smaller than or equal to the first positive value and is larger than or equal to the first negative value, the processor is configured to generate the control signal for stopping the power supply circuit when the ratio of the first duty ratio to the second duty ratio is larger than a third stop threshold and generate the control signal of the first duty ratio when the ratio of the first duty ratio to the second duty ratio is not larger than the third stop threshold,
in combination with the additional elements of claim 10.

Regarding claim 11, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which the gradient of the ratio of the first duty ratio to the second duty ratio with respect to the output current is smaller than or equal to the first positive value and is larger than or equal to the first negative value, the processor is configured to generate a third warning signal when the ratio of the first duty ratio to the second duty ratio is larger than a third warning threshold,
in combination with the additional elements of claim 11.

Regarding claim 12, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which a variation in the ratio of the first duty ratio to the second duty ratio with respect to the output current is within a threshold range, the processor is configured to generate the control signal for stopping the power supply circuit when the ratio of the first duty ratio to the second duty ratio is larger than a third stop threshold and generate the control signal of the first duty ratio when the ratio of the first duty ratio to the second duty ratio is smaller than or equal to the third stop threshold, 
in combination with the additional elements of claim 12.

Regarding claim 13, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which a variation in the ratio of the first duty ratio to the second duty ratio with respect to the output current is within a threshold range, the processor is configured to generate a third warning signal when the ratio of the first duty ratio to the second duty ratio is larger than a third warning threshold, 
in combination with the additional elements of claim 13. 

Regarding claim 14, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which a gradient of the ratio of the first duty ratio to the second duty ratio with respect to the output current is smaller than or equal to the first 
in combination with the additional elements of claim 14. 

Regarding claim 15, the prior art of record fails to disclose alone or in combination:
wherein, in a case in which the gradient of the ratio of the first duty ratio to the second duty ratio with respect to the output current is smaller than or equal to the first positive value and is larger than or equal to the first negative value, the processor is configured to generate a third warning signal when the ratio of the first duty ratio to the second duty ratio is larger than a third warning threshold, 
in combination with the additional elements of claim 15. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/KEVIN H SPRENGER/Examiner, Art Unit 2838